UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N -CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3379 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. (Exact Name of Registrant as specified in charter) 600 Montgomery Street, 27th Floor, San Francisco, California 94111 (Address of Principal Executive Offices) (Zip Code) MICHAEL J. CUGGINO, 600 Montgomery Street, 27th Floor, San Francisco, California 94111 (Name and Address of Agent For Service) Registrants telephone number, including area code: 398-8000 Date of fiscal year end: January 31, 2010 Date of reporting period: January 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (OMB) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. §3507. Item 1. Reports to Stockholders. The Annual Report to Shareholders of Permanent Portfolio Family of Funds, Inc. (Registrant) for the fiscal year ended January 31, 2010 is attached hereto. Item 2. Code of Ethics. (a) As of the end of the period covered by this Form N-CSR, the Registrant has adopted a code of ethics that applies to its principal executive officer and principal financial officer (Code of Ethics for Executive Officers). (b) No response required. (c) The Registrant made non-material amendments to its Code of Ethics for Executive Officers during the fiscal year ended January 31, 2010. (d) The Registrant has not granted any waivers from any provisions of its Code of Ethics for Executive Officers during the fiscal yearended January 31, 2010. (e) Not applicable. (f) A copy of the Code of Ethics for Executive Officers, dated July 23, 2009 , is filed as an exhibit pursuant to Item 12(a)(1). The Code of Ethics for Executive Officers is available, without charge and upon request, by writing or calling the Funds Shareholder Service Office at (800) 531-5142 Item 3. Audit Committee Financial Expert. The Registrants Board of Directors (Board) has determined that no member of its Audit Committee qualifies as an audit committee financial expert (ACFE). After evaluating the matter, the Board concluded that it was not necessary to add a director to the Board who qualifies as an ACFE, given that the financial statements and accounting principles applying to registered investment companies such as the Registrant are generally simpler and more straightforward compared to operating companies, and the financial literacy of the current Audit Committee members is adequate to discharge their duties as members of the Audit Committee. Item 4. Principal Accountant Fees and Services. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years for professional services rendered by the Registrants principal accountant for the audit of the Registrants annual financial statements, or for services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for those fiscal years, were $80,000 and $76,000 for the fiscal years ended January 31, 2010 and January 31, 2009, respectively. (b) Audit-Related Fees. During the fiscal years ended January 31, 2010 and January 31, 2009, $15,800 and $15,000 in fees, respectively, were billed by the Registrants principal accountant for performing agreed-upon procedures relating to a physical inventory of the Registrants precious metals holdings. These fees were for assurance and related services, were reasonably related to the performance of the audit of the Registrants financial statements, and were not reported under paragraph (a) of this Item. (c) Tax Fees. The aggregate fees billed for each of the last two fiscal years for professional services rendered by the Registrants principal accountant for tax compliance, tax advice, and tax planning, were $11,000 and $11,000 for the fiscal years ended January 31, 2010 and January 31, 2009, respectively. Tax fees represent tax compliance services provided in connection with the preparation of the Registrants tax returns. (d) All Other Fees. There were no fees billed for each of the last two fiscal years ended January 31, 2010 and January 31, 2009,respectively, for products and services provided by the Registrants principal accountant, other than the services reported inparagraphs (a) through (c) of this Item. (e)(1) Pursuant to Section 3(c) of the Registrants Audit Committee Charter, dated May 1, 2003, as amended September 4, 2008, the pre-approval policies and procedures of the Registrants Audit Committee, in accordance with paragraph (c)(7) of Rule 2-01 of Regulation S-X, are as follows: The Committee shall review any audit and non-audit services provided to the Fund by its independent public accountants and the fees charged for such services. Except as provided below, the Committees prior approval shall be necessary for the engagement of independent public accountants to provide any audit or non-audit services on behalf of the Fund, and any non-audit services for an affiliate of the Fund where the proposed engagement relates directly to the operations and financial reporting of the Fund. Non-audit services that would otherwise qualify under the de minimis exception described in the Securities Exchange Act of 1934, as amended (Exchange Act), and any applicable rules thereunder, that were not pre-approved by the Committee, shall be approved by the Committee prior to the completion of the engagement. Pre-approval by the Committee shall not be required for engagements entered into pursuant to: (i) pre-approval policies and procedures established by the Committee; or (ii) pre-approval granted by one or more members of the Committee to whom, or by a subcommittee to which, the Committee has delegated pre-approval authority; provided, however , in either case, that the Committee is informed of each such engagement at the earlier of its next meeting, or at the Boards next quarterly meeting. (e)(2) None of the services included in each of paragraphs (b) through (d) of this Item were approved pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) There were no hours expended on the principal accountants engagement to audit the Registrants financial statements for the most recent fiscal year that were attributed to work performed by persons other than the principal accountants full-time permanent employees. (g) The aggregate non-audit fees billed for each of the last two fiscal years for services rendered by the Registrants principal accountant to the Registrant were $26,800 and $26,000 for the fiscal years ended January 31, 2010 and January 31, 2009 , respectively. There were no non-audit fees billed by the Registrants principal accountant for services rendered to the Registrants investment adviser, and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the Registrant for each of the last two fiscal years of the Registrant (h) Not applicable to the Registrant as no non-audit services were rendered to the Registrants investment adviser, and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the Registrant for each of the last two fiscal years of the Registrant. Item 5. Audit Committee of Listed Registrants. Not applicable to the Registrant. Item 6. Investments. Included in Item 1. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable to the Registrant. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable to the Registrant. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable to the Registrant. Item 10. Submission of Matters to a Vote of Security Holders. Not applicable to the Registrant for the fiscal year ended January 31, 2010. Item 11. Controls and Procedures. (a) Michael J. Cuggino, the Registrants President, and James H. Andrews, the Registrants Treasurer, each has concluded that, in hisjudgment, the Registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (1940 Act) (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report thatincludes the disclosure required by this paragraph, based on his evaluation of these controls and procedures required by Rule 30a-3(b)under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There was no change in the Registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the Registrants second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Registrants internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics, or amendment thereto, that is the subject of the disclosure required by Item 2 is attached hereto as Exhibit 99.Code Eth. (a)(2) Certifications pursuant to Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) and Section 302 of the Sarbanes-Oxley Act of 2002 are attached hereto as Exhibit 99.CERT. (a)(3) Not applicable to the Registrant. (b) Certifications pursuant to Rule 30a-2(b) under the 1940 Act (17 CFR 270.30a-2(b)) and Section 906 of the Sarbanes-Oxley Act of 2002 are attached hereto as Exhibit 99.906CERT. The certifications provided pursuant to Rule 30a-2(b) under the 1940 Act (17 CFR 270.30a-2(b)) and Section 906 of the Sarbanes-Oxley Act of 2002 are not deemed filed for purposes of Section 18 of the Exchange Act, or otherwise subject to the liability of that section. Such certifications will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except to the extent the Registrant specifically incorporates them by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Permanent Portfolio Family of Funds, Inc. /s/ Michael J. Cuggino By: Michael J. Cuggino, President Date: April 8, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Permanent Portfolio Family of Funds, Inc. /s/ Michael J. Cuggino By: Michael J. Cuggino, President Date: April 8, 2010 /s/ James H. Andrews By: James H. Andrews, Treasurer Date: April 8, 2010 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. ANNUAL REPORT REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders Permanent Portfolio Family of Funds, Inc. We have audited the accompanying statements of assets and liabilities of Permanent Portfolio Family of Funds, Inc. (Fund, comprising, respectively, the Permanent Portfolio, the Treasury Bill Portfolio, the Versatile Bond Portfolio and the Aggressive Growth Portfolio), including the schedules of investments, as of January31, 2010, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of investments owned as of January31, 2010, by correspondence with the custodian and brokers. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of each of the respective Portfolios constituting Permanent Portfolio Family of Funds, Inc. as of January31, 2010, the results of their operations for the year then ended, changes in their net assets for each of the two years in the period then ended, and their financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Philadelphia, Pennsylvania March25, 2010 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. STATEMENTS OF ASSETS AND LIABILITIES January31, 2010 Permanent Treasury Bill Versatile Bond Aggressive Growth ASSETS AND LIABILITIES Portfolio Portfolio Portfolio Portfolio ASSETS Investments at market value (Notes1, 4 & 5): Investments other than securities: Gold assets (identified cost $742,733,266; $ ; $and $ , respectively) $ 995,665,613 $  $  $  Silver assets (identified cost $192,136,185; $ ; $and $ , respectively) 224,044,548    Swiss franc deposits (identified cost $14,606,633; $ ; $and $ , respectively) 14,977,699    1,234,687,860    Swiss franc bonds 464,357,093    Stocks of United States and foreign real estate and natural resource companies 777,519,000    Aggressive growth stock investments 767,237,600   18,444,390 Corporate bonds 58,165,404  17,538,511  United States Treasury securities 1,730,010,112 44,546,903 125,649  Total investments (identified cost $4,730,414,313; $44,551,924; $17,459,800 and $11,700,511, respectively) 5,031,977,069 44,546,903 17,664,160 18,444,390 Cash  3,215 9,459 11,484 Accounts receivable for investments sold  10,000,000  7,750 Accounts receivable for shares of the portfolio sold 27,549,288 79,250 103,720 904 Accrued interest, dividends and foreign taxes receivable 34,532,973 345,593 332,238 11,550 Total assets 5,094,059,330 54,974,961 18,109,577 18,476,078 LIABILITIES Bank overdraft 665,536    Accounts payable for investments purchased  10,138,456   Accounts payable for shares of the portfolio redeemed 5,755,552 3,503  18,848 Accrued investment advisory fee 3,372,094 27,035 12,582 19,718 Accrued excise tax 1,015,000  9,800 1,200 Total liabilities 10,808,182 10,168,994 22,382 39,766 Net assets applicable to outstanding shares $ 5,083,251,148 $ 44,805,967 $ 18,087,195 $ 18,436,312 NET ASSETS Capital stock par value $.001 per share: Authorized 250,000,000; 100,000,000; 25,000,000 and 50,000,000shares, respectively Outstanding 133,551,130; 661,315; 299,475 and 463,247shares, respectively $ 133,551 $ 661 $ 299 $ 463 Paid-in capital 4,754,615,313 44,810,327 17,627,035 11,634,731 4,754,748,864 44,810,988 17,627,334 11,635,194 Undistributed net investment income (Note1) 27,594,520  355,622 40,057 Accumulated net realized gain (loss) on investments (838,341 )  (100,121 ) 17,182 Net unrealized appreciation (depreciation) of investments (Notes1 & 5) 301,562,756 (5,021 ) 204,360 6,743,879 Net unrealized appreciation on translation of assets and liabilities in foreign currencies 183,349    Net assets applicable to outstanding shares $ 5,083,251,148 $ 44,805,967 $ 18,087,195 $ 18,436,312 Net asset value per share $38.06 $67.75 $60.40 $39.80 See accompanying notes. 2 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. STATEMENTS OF OPERATIONS Year Ended January31, 2010 Permanent Treasury Bill Versatile Bond Aggressive Growth Portfolio Portfolio Portfolio Portfolio Investment income (Note1): Interest $ 45,367,459 $ 223,700 $ 532,395 $ 50 Dividends 28,742,372 — — 247,550 Other income 10,332 — 1,500 — 74,120,163 223,700 533,895 247,600 Expenses (Note3): Investment advisory fee 31,286,640 799,369 221,689 204,014 Directors’ fees and expenses 367,427 5,265 1,504 1,881 Officers’ salary expense 217,881 3,122 892 1,115 Excise tax 820,580 2,458 10,297 1,200 Legal expense 104,189 1,493 427 533 Total expenses 32,796,717 811,707 234,809 208,743 Less waiver of investment advisory fee — (336,576 ) (70,007 ) — Net expenses 32,796,717 475,131 164,802 208,743 Net investment income (loss) before foreign income taxes deducted at source 41,323,446 (251,431 ) 369,093 38,857 Less foreign income taxes deducted at source, net of refundable taxes 89,437 — — — Net investment income (loss) 41,234,009 (251,431 ) 369,093 38,857 Net realized and unrealized gain (loss) on investments and foreign currency (Notes1, 4 & 5): Net realized gain (loss) on: Investments in securities (4,499,670 ) 804 793 43,177 Investments other than securities 4,354,082 — — — Foreign currency transactions (105,571 ) — — — (251,159 ) 804 793 43,177 Change in unrealized appreciation (depreciation) of: Investments 667,842,026 (32,253 ) 213,067 4,670,014 Translation of assets and liabilities in foreign currencies 619,568 — — — Net realized and unrealized gain (loss) on investments and foreign currency 668,210,435 (31,449 ) 213,860 4,713,191 Net increase (decrease) in net assets resulting from operations $ 709,444,444 $ (282,880 ) $ 582,953 $ 4,752,048 See accompanying notes. 3 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. STATEMENTS OF CHANGES IN NET ASSETS Permanent Portfolio Year Ended Year Ended January31, 2010 January31, 2009 Operations: Net investment income (loss) $ 41,234,009 $ 40,660,348 Net realized gain (loss) on investments in securities (4,499,670 ) (667,753 ) Net realized gain (loss) on investments other than securities 4,354,082 (25,000 ) Net realized loss on foreign currency transactions (105,571 ) (1,975,990 ) Change in unrealized appreciation (depreciation) of investments 667,842,026 (624,037,201 ) Change in unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies 619,568 (995,186 ) Net increase (decrease) in net assets resulting from operations 709,444,444 (587,040,782 ) Equalization on shares issued and redeemed: 20,168,902 37,118,490 Distributions to shareholders from (Note2): Net investment income (35,102,694 ) (24,935,047 ) Net realized gain on investments — (3,989,608 ) Distribution in excess — — Return of capital — — Capital stock transactions exclusive of amounts allocated to undistributed net investment income (Note6): 1,165,723,204 2,054,806,596 Net increase (decrease) in net assets 1,860,233,856 1,475,959,649 Net assets at beginning of year 3,223,017,292 1,747,057,643 Net assets at end of year (including undistributed net investment income of $27,594,520 and $30,057,441; $— and $472,381; $355,622 and $330,085; and $40,057 and $— , respectively) $ 5,083,251,148 $ 3,223,017,292 See accompanying notes. 4 Treasury Bill Portfolio Versatile Bond Portfolio Aggressive Growth Portfolio Year Ended Year Ended Year Ended Year Ended Year Ended Year Ended January31, 2010 January31, 2009 January31, 2010 January31, 2009 January31, 2010 January31, 2009 $ (251,431 ) $ 499,719 $ 369,093 $ 329,164 $ 38,857 $ 14,620 804 17,160 793 (13,207 ) 43,177 793,016 — (32,253 ) (84,955 ) 213,067 (78,102 ) 4,670,014 (10,858,598 ) — (282,880 ) 431,924 582,953 237,855 4,752,048 (10,050,962 ) (666,742 ) 1,808,202 195,670 129,176 (934 ) 1,533 (267,922 ) (1,453,846 ) (268,285 ) (349,277 ) — (29,783 ) — (3,694,471 ) — (71,897 ) — (1,020,292 ) (38,323,568 ) 35,847,627 3,749,752 2,657,784 (301,120 ) 2,974,002 (39,541,112 ) 36,633,907 4,260,090 2,675,538 4,449,994 (11,891,870 ) 84,347,079 47,713,172 13,827,105 11,151,567 13,986,318 25,878,188 $ 44,805,967 $ 84,347,079 $ 18,087,195 $ 13,827,105 $ 18,436,312 $ 13,986,318 5 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE PERMANENT PORTFOLIO SCHEDULE OF INVESTMENTS January31, 2010 Quantity Market Value GOLD ASSETS— 19.59% of Total Net Assets 300,269 Troy Oz. Gold bullion(a) $ 325,191,113 600,000 Coins One-ounce gold coins(a) 670,474,500 Total Gold Assets (identified cost $742,733,266) $ 995,665,613 SILVER ASSETS— 4.41% of Total Net Assets 13,582,587 Troy Oz. Silver bullion(a) $ 219,807,008 379 Bags Silver coins(a) 4,237,540 Total Silver Assets (identified cost $192,136,185) $ 224,044,548 Principal Amount SWISS FRANC ASSETS— 9.43% of Total Net Assets CHF 15,812,706 Swiss francs in interest-bearing bank accounts $ 14,977,699 CHF 50,000,000 3.500% Swiss Confederation Bonds, 08-07-10 $ 48,164,812 CHF 50,000,000 4.000% Swiss Confederation Bonds, 06-10-11 49,741,890 CHF 50,000,000 2.750% Swiss Confederation Bonds, 06-10-12 49,841,345 CHF 50,000,000 4.000% Swiss Confederation Bonds, 02-11-13 51,986,739 CHF 50,000,000 4.250% Swiss Confederation Bonds, 01-06-14 53,322,283 CHF 50,000,000 3.750% Swiss Confederation Bonds, 06-10-15 53,336,491 CHF 50,000,000 2.500% Swiss Confederation Bonds, 03-12-16 50,509,117 CHF 50,000,000 4.250% Swiss Confederation Bonds, 06-05-17 55,780,251 CHF 50,000,000 3.000% Swiss Confederation Bonds, 01-08-18 51,674,165 Total Swiss Confederation bonds $ 464,357,093 Total Swiss Franc Assets (identified cost $445,301,852) $ 479,334,792 Number of Shares STOCKS OF UNITED STATES AND FOREIGN REAL ESTATE AND NATURAL RESOURCE COMPANIES— 15.30% of Total Net Assets NATURAL RESOURCES— 8.21% of Total Net Assets 500,000 BHP Billiton, Ltd.(b) $ 34,685,000 500,000 BP, p.l.c.(b) 28,060,000 1,000,000 Cameco Corporation 27,070,000 400,000 Chevron Corporation 28,848,000 600,000 ConocoPhillips 28,800,000 400,000 Devon Energy Corporation 26,764,000 1,100,000 Forest Oil Corporation(a) 26,532,000 550,000 Freeport-McMoRan Copper& Gold, Inc. 36,679,500 1,500,000 Mariner Energy, Inc.(a) 21,675,000 1,000,000 Patriot Coal Corporation(a) 15,490,000 750,000 Peabody Energy Corporation 31,590,000 800,000 Plains Exploration& Production Company(a) 26,680,000 1,300,000 Vale S.A.(b) 33,527,000 600,000 Weyerhaeuser Company 23,940,000 600,000 XTO Energy, Inc. 26,742,000 $ 417,082,500 Continued on following page. 6 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE PERMANENT PORTFOLIO SCHEDULE OF INVESTMENTS January31, 2010 Number of Shares Market Value REAL ESTATE— 7.09% of Total Net Assets 700,000 AMB Property Corporation $ 16,800,000 400,000 AvalonBay Communities, Inc. 30,644,000 500,000 Boston Properties, Inc. 32,435,000 750,000 BRE Properties, Inc. ClassA 24,052,500 600,000 Corporate Office Properties Trust 21,414,000 500,000 Digital Realty Trust, Inc. 24,000,000 1,800,000 Duke Realty Corporation 20,376,000 1,200,000 Equity One, Inc. 20,100,000 450,000 Federal Realty Investment Trust 28,971,000 1,500,000 Kimco Realty Corporation 18,930,000 900,000 Pennsylvania Real Estate Investment Trust 8,064,000 2,000,000 Prologis 25,200,000 200,000 Texas Pacific Land Trust 5,246,000 1,800,000 UDR, Inc. 28,008,000 100,000 Urstadt Biddle Properties, Inc. 1,405,000 100,000 Urstadt Biddle Properties, Inc. ClassA 1,499,000 500,000 Vornado Realty Trust 32,340,000 800,000 Washington Real Estate Investment Trust 20,952,000 $ 360,436,500 Total Stocks of United States and Foreign Real Estate and Natural Resource Companies (identified cost $801,956,169) $ 777,519,000 AGGRESSIVE GROWTH STOCK INVESTMENTS— 15.09% of Total Net Assets CHEMICALS— .89% of Total Net Assets 250,000 Air Products& Chemicals, Inc. $ 18,990,000 3,000,000 Chemtura Corporation(a) 4,860,000 400,000 Mosaic Company 21,404,000 $ 45,254,000 COMPUTER SOFTWARE— .71% of Total Net Assets 800,000 Autodesk, Inc.(a) $ 19,032,000 1,000,000 Symantec Corporation(a) 16,950,000 $ 35,982,000 CONSTRUCTION— .75% of Total Net Assets 400,000 Fluor Corporation $ 18,136,000 900,000 Ryland Group, Inc. 20,034,000 $ 38,170,000 DATA PROCESSING— .76% of Total Net Assets 700,000 Agilent Technologies, Inc.(a) $ 19,621,000 400,000 Hewlett-Packard Company 18,828,000 $ 38,449,000 Continued on following page. 7 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE PERMANENT PORTFOLIO SCHEDULE OF INVESTMENTS January31, 2010 Number of Shares Market Value ELECTRICAL& ELECTRONICS— .86% of Total Net Assets 900,000 Intel Corporation $ 17,460,000 1,000,000 National Semiconductor Corporation 13,260,000 1,000,000 Sanmina SCI Corporation(a) 13,200,000 $ 43,920,000 ENTERTAINMENT& LEISURE— 1.40% of Total Net Assets 800,000 CBS Corporation ClassA $ 10,360,000 700,000 Disney (Walt) Company 20,685,000 700,000 Viacom, Inc. ClassA (a) 21,567,000 300,000 Wynn Resorts, Ltd. 18,564,000 $ 71,176,000 FINANCIAL SERVICES— 1.94% of Total Net Assets 700,000 Bank of New York Mellon Corporation $ 20,363,000 1,500,000 Janus Capital Group, Inc. 18,315,000 750,000 Morgan Stanley 20,085,000 1,000,000 Schwab (Charles) Corporation 18,290,000 500,000 State Street Corporation 21,440,000 $ 98,493,000 MANUFACTURING— 1.67% of Total Net Assets 800,000 Harley-Davidson, Inc. $ 18,192,000 450,000 Illinois Tool Works, Inc. 19,615,500 900,000 Mattel, Inc. 17,748,000 172,000 NACCO Industries, Inc. ClassA 9,257,040 8,000 NACCO Industries, Inc. ClassB 430,560 350,000 Parker-Hannifin Corporation 19,568,500 $ 84,811,600 OIL& GAS— .58% of Total Net Assets 1,200,000 Frontier Oil Corporation $ 14,952,000 3,000,000 Parker Drilling Company(a) 14,430,000 $ 29,382,000 PHARMACEUTICALS— 1.49% of Total Net Assets 350,000 Amgen, Inc.(a) $ 20,468,000 350,000 Celgene Corporation(a) 19,873,000 300,000 Genzyme Corporation(a) 16,278,000 400,000 Gilead Sciences, Inc. (a) 19,308,000 $ 75,927,000 RETAIL— .84% of Total Net Assets 350,000 Costco Wholesale Corporation $ 20,100,500 1,200,000 Williams-Sonoma, Inc. 22,776,000 $ 42,876,500 Continued on following page. 8 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE PERMANENT PORTFOLIO SCHEDULE OF INVESTMENTS January31, 2010 Number of Shares Market Value TELECOMMUNICATIONS— .70% of Total Net Assets 800,000 Juniper Networks, Inc.(a) $ 19,864,000 400,000 Qualcomm, Inc. 15,676,000 $ 35,540,000 TRANSPORTATION— 1.32% of Total Net Assets 600,000 Alexander& Baldwin, Inc. $ 19,170,000 350,000 FedEx Corporation 27,422,500 700,000 Kansas City Southern(a) 20,790,000 $ 67,382,500 MISCELLANEOUS— 1.18% of Total Net Assets 250,000 Lockheed Martin Corporation $ 18,630,000 500,000 Nucor Corporation 20,400,000 1,200,000 Temple-Inland, Inc. 20,844,000 $ 59,874,000 Total Aggressive Growth Stock Investments (identified cost $786,958,607) $ 767,237,600 Principal Amount DOLLAR ASSETS— 35.17% of Total Net Assets CORPORATE BONDS— 1.14% of Total Net Assets $ 5,130,000 7.875% AT&T Wireless Services, Inc., 03-01-11 $ 5,519,516 1,250,000 4.125% Air Products& Chemicals, Inc., 12-01-10 1,279,897 3,825,000 6.950% American Home Products Corporation, 03-15-11 4,095,688 900,000 8.500% Arden Realty Limited Partnership, 11-15-10 944,651 2,350,000 6.750% Campbell Soup Company, 02-15-11 2,491,650 3,250,000 6.550% Chugach Electric Association, Inc., 03-15-11 3,428,403 2,750,000 5.250% Cisco Systems, Inc., 02-22-11 2,884,652 1,500,000 6.800% Disney (Walt) Company, 06-28-10 1,538,568 1,750,000 6.875% Ecolab, Inc., 02-01-11 1,824,324 1,250,000 6.125% General Electric Capital Corporation, 02-22-11 1,322,582 2,500,000 5.500% Halliburton Company, 10-15-10 2,591,175 1,000,000 7.500% Honeywell International, Inc., 03-01-10 1,005,774 1,000,000 8.250% Lowe’s Companies, Inc., 06-01-10 1,025,501 3,000,000 6.000% McDonald’s Corporation, 04-15-11 3,186,443 3,250,000 1.875% Merck& Company, Inc., 06-30-11 3,300,605 4,225,000 5.050% Morgan Stanley, 01-21-11 4,395,782 1,250,000 6.625% Northern Illinois Gas Company, 02-01-11 1,310,890 1,000,000 7.450% Northwest Natural Gas Company, 12-10-10 1,055,355 500,000 8.000% NSTAR, 02-15-10 501,301 1,500,000 5.000% Oracle Corporation-Ozark Holdings, Inc., 01-15-11 1,561,890 5,835,000 5.625% PepsiAmericas, Inc., 05-31-11 6,201,905 1,500,000 8.750% Phillips Petroleum Company, 05-25-10 1,540,137 750,000 5.000% Stanley Works, 03-15-10 754,040 1,750,000 4.375% United Technologies Corporation, 05-01-10 1,767,413 2,500,000 7.250% Verizon Global Funding Corporation, 12-01-10 2,637,262 $ 58,165,404 Continued on following page. 9 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE PERMANENT PORTFOLIO SCHEDULE OF INVESTMENTS January31, 2010 Principal Amount Market Value UNITED STATES TREASURY SECURITIES— 34.03% of Total Net Assets $ 100,000,000 United States Treasury bond strips (Principal only) 3.589%, 05-15-18 (c) $ 74,468,752 100,000,000 United States Treasury bond strips (Principal only) 3.981%, 02-15-20 (c) 67,312,502 100,000,000 United States Treasury bonds 7.250%, 05-15-16 125,374,998 100,000,000 United States Treasury bonds 9.000%, 11-15-18 142,328,128 100,000,000 United States Treasury bonds 6.250%, 08-15-23 122,187,500 100,000,000 United States Treasury bonds 6.000%, 02-15-26 120,078,122 100,000,000 United States Treasury bonds 5.250%, 11-15-28 111,187,499 100,000,000 United States Treasury bonds 4.500%, 02-15-36 100,781,245 50,000,000 United States Treasury notes2.000%, 02-28-10 50,063,500 50,000,000 United States Treasury notes1.750%, 03-31-10 50,126,000 50,000,000 United States Treasury notes2.125%, 04-30-10 50,244,141 50,000,000 United States Treasury notes2.625%, 05-31-10 50,408,203 50,000,000 United States Treasury notes2.875%, 06-30-10 50,556,641 50,000,000 United States Treasury notes4.125%, 08-15-10 51,056,641 50,000,000 United States Treasury notes4.250%, 10-15-10 51,408,203 50,000,000 United States Treasury notes4.500%, 11-15-10 51,666,016 50,000,000 United States Treasury notes .875%, 12-31-10 50,259,765 50,000,000 United States Treasury notes2.500%, 03-31-13 51,656,249 50,000,000 United States Treasury notes4.250%, 11-15-13 54,656,249 50,000,000 United States Treasury notes4.250%, 11-15-14 54,679,686 50,000,000 United States Treasury notes2.625%, 02-29-16 49,531,250 50,000,000 United States Treasury bills -.005%, 02-18-10 (c) 50,000,132 50,000,000 United States Treasury bills .019%, 03-18-10 (c) 49,998,812 50,000,000 United States Treasury bills .062%, 05-20-10 (c) 49,990,703 50,000,000 United States Treasury bills .068%, 05-27-10 (c) 49,989,175 $ 1,730,010,112 Total Dollar Assets (identified cost $1,761,328,234) $ 1,788,175,516 Total Portfolio— 98.99% of total net assets (identified cost $4,730,414,313)(d) $ 5,031,977,069 Other assets, less liabilities (1.01% of total net assets) 51,274,079 Net assets applicable to outstanding shares $ 5,083,251,148 Notes: (a)Non-income producing. (b)Sponsored American Depositary Receipt (ADR). (c)Interest rate represents yield to maturity. (d)Aggregate cost for book and federal income tax purposes are the same. See accompanying notes. 10 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE TREASURY BILL PORTFOLIO SCHEDULEOF INVESTMENTS January31, 2010 Principal Amount Market Value UNITED STATES TREASURY SECURITIES— 99.42% of Total Net Assets $ 9,000,000 United States Treasury notes2.000%, 02-28-10 $ 9,011,430 9,000,000 United States Treasury notes1.750%, 03-31-10 9,022,680 9,000,000 United States Treasury notes2.125%, 04-30-10 9,043,945 8,000,000 United States Treasury notes2.625%, 05-31-10 8,065,312 9,300,000 United States Treasury notes2.875%, 06-30-10 9,403,536 Total Portfolio— 99.42% of total net assets (identified cost $44,551,924)(a) $ 44,546,903 Other assets, less liabilities (.58% of total net assets) 259,064 Net assets applicable to outstanding shares $ 44,805,967 Notes: (a)Aggregate cost for book and federal income tax purposes are the same. See accompanying notes. 11 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE VERSATILE BOND PORTFOLIO SCHEDULEOF INVESTMENTS January31, 2010 Principal Amount Market Value CORPORATE BONDS— 96.97% of Total Net Assets AEROSPACE— 3.03% of Total Net Assets $ 544,000 7.500% Honeywell International, Inc., 03-01-10 $ 547,141 $ 547,141 CHEMICALS— 8.57% of Total Net Assets 750,000 4.125% Air Products& Chemicals, Inc., 12-01-10 $ 767,938 750,000 6.875% Ecolab, Inc., 02-01-11 781,853 $ 1,549,791 COMPUTERS& DATA PROCESSING— 7.44% of Total Net Assets 786,000 5.250% Cisco Systems, Inc., 02-22-11 $ 824,486 500,000 5.000% Oracle Corporation-Ozark Holdings, Inc., 01-15-11 520,630 $ 1,345,116 ELECTRIC UTILITIES— 7.15% of Total Net Assets 750,000 6.550% Chugach Electric Association, Inc., 03-15-11 $ 791,170 500,000 8.000% NSTAR, 02-15-10 501,301 $ 1,292,471 ENTERTAINMENT& LEISURE— 2.84% of Total Net Assets 500,000 6.800% Disney (Walt) Company, 06-28-10 $ 512,856 $ 512,856 FINANCIAL SERVICES— 10.14% of Total Net Assets 750,000 6.125% General Electric Capital Corporation, 02-22-11 $ 793,549 1,000,000 5.050% Morgan Stanley, 01-21-11 1,040,422 $ 1,833,971 FOOD PRODUCTS& PROCESSING—7.92% of Total Net Assets 600,000 6.750% Campbell Soup Company, 02-15-11 $ 636,166 750,000 5.625% PepsiAmericas, Inc., 05-31-11 797,160 $ 1,433,326 GAS UTILITIES— 8.72% of Total Net Assets 750,000 6.625% Northern Illinois Gas Company, 02-01-11 $ 786,534 750,000 7.450% Northwest Natural Gas Company, 12-10-10 791,516 $ 1,578,050 MANUFACTURING— 5.57% of Total Net Assets 500,000 5.000% Stanley Works, 03-15-10 $ 502,693 500,000 4.375% United Technologies Corporation, 05-01-10 504,975 $ 1,007,668 OIL& GAS— 8.54% of Total Net Assets 500,000 5.500% Halliburton Company, 10-15-10 $ 518,235 1,000,000 8.750% Phillips Petroleum Company, 05-25-10 1,026,758 $ 1,544,993 Continued on following page. 12 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE VERSATILE BOND PORTFOLIO SCHEDULEOF INVESTMENTS January31, 2010 Principal Amount Market Value PHARMACEUTICALS— 10.13% of Total Net Assets $ 1,000,000 6.950% American Home Products Corporation, 03-15-11 $ 1,070,768 750,000 1.875% Merck& Company, Inc., 06-30-11 761,678 $ 1,832,446 REAL ESTATE INVESTMENT TRUSTS— 3.48% of Total Net Assets 600,000 8.500% Arden Realty Limited Partnership, 11-15-10 $ 629,767 $ 629,767 RESTAURANTS— 3.82% of Total Net Assets 650,000 6.000% McDonald’s Corporation, 04-15-11 $ 690,396 $ 690,396 TELECOMMUNICATIONS— 9.62% of Total Net Assets 1,000,000 7.875% AT&T Wireless Services, Inc., 03-01-11 $ 1,075,929 630,000 7.250% Verizon Global Funding Corporation, 12-01-10 664,590 $ 1,740,519 Total Corporate Bonds (identified cost $17,334,142) $ 17,538,511 UNITED STATES TREASURY SECURITIES— .69% of Total Net Assets 125,000 United States Treasury notes .875%, 12-31-10 $ 125,649 Total United States Treasury Securities (identified cost $125,658) $ 125,649 Total Portfolio— 97.66% of total net assets (identified cost $17,459,800)(a) $ 17,664,160 Other assets, less liabilities (2.34% of total net assets) 423,035 Net assets applicable to outstanding shares $ 18,087,195 Notes: (a)Aggregate cost for book and federal income tax purposes are the same. See accompanying notes. 13 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE AGGRESSIVE GROWTH PORTFOLIO SCHEDULEOF INVESTMENTS January31, 2010 Number of Shares Market Value AGGRESSIVE GROWTH STOCK INVESTMENTS— 100.04% of Total Net Assets CHEMICALS— 6.51% of Total Net Assets 8,000 Air Products& Chemicals, Inc. $ 607,680 35,000 Chemtura Corporation(a) 56,700 10,000 Mosaic Company 535,100 $ 1,199,480 COMPUTER SOFTWARE— 6.26% of Total Net Assets 20,000 Autodesk, Inc.(a) $ 475,800 40,000 Symantec Corporation(a) 678,000 $ 1,153,800 CONSTRUCTION— 3.64% of Total Net Assets 5,000 Fluor Corporation $ 226,700 20,000 Ryland Group, Inc. 445,200 $ 671,900 DATA PROCESSING— 8.15% of Total Net Assets 20,000 Agilent Technologies, Inc.(a) $ 560,600 20,000 Hewlett-Packard Company 941,400 $ 1,502,000 ELECTRICAL& ELECTRONICS— 6.20% of Total Net Assets 35,000 Intel Corporation $ 679,000 25,000 National Semiconductor Corporation 331,500 10,000 Sanmina SCI Corporation(a) 132,000 $ 1,142,500 ENTERTAINMENT& LEISURE— 7.39% of Total Net Assets 20,000 Disney (Walt) Company $ 591,000 15,000 Viacom, Inc. ClassA(a) 462,150 5,000 Wynn Resorts, Ltd. 309,400 $ 1,362,550 FINANCIAL SERVICES— 12.95% of Total Net Assets 20,000 Bank of New York Mellon Corporation $ 581,800 35,000 Janus Capital Group, Inc. 427,350 15,000 Morgan Stanley 401,700 30,000 Schwab (Charles) Corporation 548,700 10,000 State Street Corporation 428,800 $ 2,388,350 MANUFACTURING— 11.10% of Total Net Assets 15,000 Harley-Davidson, Inc. $ 341,100 15,000 Illinois Tool Works, Inc. 653,850 25,000 Mattel, Inc. 493,000 10,000 Parker-Hannifin Corporation 559,100 $ 2,047,050 Continued on following page. 14 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE AGGRESSIVE GROWTH PORTFOLIO SCHEDULEOF INVESTMENTS January31, 2010 Number of Shares Market Value OIL& GAS— 3.85% of Total Net Assets 30,000 Frontier Oil Corporation $ 373,800 70,000 Parker Drilling Company(a) 336,700 $ 710,500 PHARMACEUTICALS— 10.93% of Total Net Assets 10,000 Amgen, Inc.(a) $ 584,800 10,000 Celgene Corporation(a) 567,800 7,000 Genzyme Corporation(a) 379,820 10,000 Gilead Sciences, Inc.(a) 482,700 $ 2,015,120 RETAIL— 4.66% of Total Net Assets 10,000 Costco Wholesale Corporation $ 574,300 15,000 Williams-Sonoma, Inc. 284,700 $ 859,000 TELECOMMUNICATIONS— 4.54% of Total Net Assets 10,000 Juniper Networks, Inc.(a) $ 248,300 15,000 Qualcomm, Inc. 587,850 $ 836,150 TRANSPORTATION— 7.88% of Total Net Assets 7,000 Alexander& Baldwin, Inc. $ 223,650 10,000 FedEx Corporation 783,500 15,000 Kansas City Southern(a) 445,500 $ 1,452,650 MISCELLANEOUS— 5.98% of Total Net Assets 7,000 Lockheed Martin Corporation $ 521,640 10,000 Nucor Corporation 408,000 10,000 Temple-Inland, Inc. 173,700 $ 1,103,340 Total Portfolio— 100.04% of total net assets (identified cost $11,700,511)(b) $ 18,444,390 Liabilities, less other assets (.04% of total net assets) (8,078 ) Net assets applicable to outstanding shares $ 18,436,312 Notes: (a)Non-income producing. (b)Aggregate cost for book and federal income tax purposes are the same. See accompanying notes. 15 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. NOTES TO FINANCIAL STATEMENTS January31, 2010 1. SIGNIFICANT ACCOUNTING POLICIES Permanent Portfolio Family of Funds, Inc. (“Fund”) is registered under the Investment Company Act of 1940, as amended (“1940 Act”), as a no-load, open-end, series, management investment company. The Fund currently consists of the following four series (each a “Portfolio”): Permanent Portfolio, Treasury Bill Portfolio, Versatile Bond Portfolio and Aggressive Growth Portfolio. Permanent Portfolio, Treasury Bill Portfolio, Versatile Bond Portfolio and Aggressive Growth Portfolio commenced investment operations on December1, 1982, September21, 1987, November12, 1991 and May16, 1990, respectively. The following significant accounting policies are consistently followed by the Fund in the preparation of its financial statements, and such policies are in conformity with accounting principles generally accepted in the United States of America for registered investment companies. The preparation of such financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses earned and incurred, respectively, during the reporting period. Actual results could differ from those estimates. Valuation of investments Each Portfolio’s investments are valued primarily at market value on the basis of the last quoted sales price on the exchange or system on which they are principally traded. Equity securities traded on the Nasdaq National Market System are valued at the Nasdaq Official Closing Price provided by Nasdaq, usually as of 4:00p.m. Eastern Time each business day. If there is no trading in an investment on a business day, the investment will be valued at the mean between its bid and asked prices on the exchange or system on which the security is principally traded. Short- and long-term debt securities, including U.S. government securities, listed corporate bonds, other fixed income securities and unlisted securities, are generally valued at the latest price furnished by an independent pricing service. Gold and silver are valued at the closing spot price on the New York Commodity Exchange. Foreign securities traded on an exchange are valued on the basis of market quotations most recently available from that exchange. Investments for which bona fide market quotations are not readily available, or investments for which the Fund’s investment adviser determines that a quotation or a price for a portfolio security provided by a dealer or an independent pricing service is not believed to be reflective of market value, will be valued at fair value by the Fund’s management pursuant to policies approved by the Fund’s Board of Directors. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during a reporting period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level1— Quoted prices in active markets for identical assets The Fund’s Level1 valuation techniques use unadjusted quoted prices in active markets for assets or liabilities with sufficient frequency and volume to provide pricing information as the most reliable evidence of fair value. Continued on following page. 16 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. NOTES TO FINANCIAL STATEMENTS January31, 2010 Level2— Significant other observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) The Fund’s Level2 valuation techniques include inputs other than quoted prices within Level1 that are observable for an asset or liability, either directly or indirectly. Observable inputs may include quoted prices for similar assets or liabilities in active markets or quoted prices for identical or similar assets or liabilities in markets that are not active, in which there are few transactions, where prices may not be current, or where price quotations vary substantially over time or among market participants. Inputs that are observable for an asset or liability in Level2 include such factors as interest rates, yield curves, foreign exchange rates, put or call provisions, credit risk and default rates for similar assets or liabilities. Level3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The Fund’s Level3 valuation techniques include the use of unobservable inputs that reflect assumptions market participants may use or could be expected to use in pricing an asset or liability. Unobservable inputs are used to measure fair value to the extent that observable inputs are not available, and are developed based on the best information available under the circumstances. In developing unobservable inputs, market participant assumptions are used if they are reasonably available without undue cost and effort. The Fund may record changes to valuations based on the amount that it might reasonably be expected to receive for an investment upon its current sale, consistent with the fair value measurement objective. Each determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i)type of the investment; (ii)existence of any contractual restrictions on the investment’s disposition; (iii)price and extent of public trading in similar investments or of comparable investments; (iv)quotations or evaluated prices from broker-dealers and/or pricing services; (v)information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities); (vi)analysis of an issuer’s financial statements; (vii)evaluation of the forces that influence the issuer and the market(s) in which the investment is purchased and sold; and (viii)with respect to debt securities, maturity, coupon, creditworthiness, currency denomination, and the movement of the market in which the security is normally traded. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value determined upon sale of those investments. Continued on following page. 17 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. NOTES TO FINANCIAL STATEMENTS January31, 2010 The following is a summary of the inputs used as of January31, 2010 in valuing the Fund’s assets: Level 1 Level 2 Level 3 (Quoted Prices in (Significant (Significant Active Markets for Other Observable Unobservable Identical Assets) Inputs) Inputs) Total Permanent Portfolio Gold assets $ 995,665,613 $ — $ — $ 995,665,613 Silver assets 224,044,548 — — 224,044,548 Swiss franc assets 14,977,699 464,357,093 — 479,334,792 Stocks of United States and foreign real estate and natural resource companies 777,519,000 — — 777,519,000 Aggressive growth stock investments † 767,237,600 — — 767,237,600 Dollar assets: Corporate bonds — 58,165,404 — 58,165,404 United States Treasury securities 1,730,010,112 — — 1,730,010,112 Total Portfolio $ 4,509,454,572 $ 522,522,497 $ — $ 5,031,977,069 89.62% 10.38% —% 100.00% Treasury Bill Portfolio United States Treasury securities $ 44,546,903 $ — $ — $ 44,546,903 Total Portfolio $ 44,546,903 $ — $ — $ 44,546,903 100.00% —% —% 100.00% Versatile Bond Portfolio Corporate bonds † $ — $ 17,538,511 $ — $ 17,538,511 United States Treasury securities 125,649 — — 125,649 Total Portfolio $ 125,649 $ 17,538,511 $ — $ 17,664,160 .71% 99.29% —% 100.00% Aggressive Growth Portfolio Aggressive growth stock investments † $ 18,444,390 $ — $ — $ 18,444,390 Total Portfolio $ 18,444,390 $ — $ — $ 18,444,390 100.00% —% —% 100.00% † See the Schedules of Investments for Permanent Portfolio (pages 6-10) and Aggressive Growth Portfolio (pages 14-15) for the industry classification of aggressive growth stocks, and the Schedule of Investments for Versatile Bond Portfolio (pages 12-13) for the industry classification of corporate bonds. In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2010-06 (“ASU 2010-06”),“Improving Disclosures about Fair Value Measurements.” ASU 2010-06 amends FASB Accounting Standards Codification 820, “Fair Value Measurements and Disclosures,” to require additional disclosures regarding fair value measurements. Certain disclosures required by ASU 2010-06 are effective for interim and annual reporting periods beginning after December15, 2009, and other required disclosures are effective for fiscal years beginning after December15, 2010, and for interim periods within those fiscal years. The Fund is currently evaluating the impact ASU 2010-06 will have on its financial statement disclosures. The Fund has adopted enhanced disclosure requirements regarding derivatives and hedging activities intended to improve the financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for and how derivative instruments affect an entity’s results of operations and financial position. During the year ended January31, 2010, the Fund did not hold any derivative instruments. Continued on following page. 18 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. NOTES TO FINANCIAL STATEMENTS January31, 2010 The Fund has evaluated the impact of all subsequent events through March25, 2010, and has determined that there were no subsequent events requiring recognition or disclosure in its financial statements. Translation of foreign currencies Amounts denominated in or expected to settle in foreign currencies are translated into U.S. dollars on the following basis: (i)market value of investment securities and other assets and liabilities are translated at the closing rate of exchange; and (ii)purchases and sales of investment securities, income and expenses are translated at the rate of exchange prevailing on the respective dates of such transactions. The Fund separately reports the portions of the results of operations attributable to the effect of changes in foreign exchange rates on the value of investments. Reported net realized gains or losses on foreign currency transactions arise from sales of foreign currencies, foreign currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the Fund’s books versus the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign currency gains or losses arise from changes in the exchange rate applicable to cash, receivables and liabilities denominated in foreign currencies. Investment transactions and investment income Investment transactions are accounted for on the date of purchase, sale or maturity. Interest income is accrued daily and includes amortization of any premiums or discounts for financial and tax reporting purposes using the effective yield method. Dividend income is recorded on the ex-dividend date. Realized gains and losses from investment transactions and unrealized appreciation or depreciation of investments are recorded on an identified cost basis for financial and tax reporting purposes. For the year ended January31, 2010, investment income was earned as follows: Permanent Treasury Bill Versatile Bond Aggressive Growth Portfolio Portfolio Portfolio Portfolio Interest on: Corporate bonds $ 1,196,753 $ — $ 531,464 $ — Swiss franc assets 8,848,331 — — — United States Treasury securities 35,315,356 223,615 873 5 Other investments 7,019 85 58 45 Dividends 28,742,372 — — 247,550 Other income 10,332 — 1,500 — $ 74,120,163 $ 223,700 $ 533,895 $ 247,600 Federal taxes Each of the Fund’s Portfolios will continue to be treated as a separate regulated investment company and each Portfolio intends to qualify under SubchapterM of the United States Internal Revenue Code of 1986, as amended (“Code”). Accordingly, no provision has been made for United States income taxes, as each Portfolio intends to declare necessary dividend distributions from investment company taxable income and net realized capital gains, if any, to its shareholders prior to October15, 2010, pursuant to the requirements of the Code. As of January31, 2010, the Fund’s Treasury Bill Portfolio and Aggressive Growth Portfolio had no capital loss carryforwards available to offset future realized gains, if any. The Fund’s Permanent Portfolio had $838,341 in such Continued on following page. 19 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. NOTES TO FINANCIAL STATEMENTS January31, 2010 capital loss carryforwards available, of which $692,753 and $145,588 expire on January31, 2017 and January31, 2018, respectively, and the Fund’s Versatile Bond Portfolio had $100,121 in such capital loss carryforwards available, of which $27,585, $58,566, $763 and $13,207 expire on January31, 2014, January31, 2015, January31, 2016 and January31, 2017, respectively. Additionally, net capital losses attributable to investment transactions that occur after October31, if any, are recognized for federal tax purposes as arising on February1, the first day of each Portfolio’s next taxable year. During the year ended January31, 2010, the Fund’s Permanent Portfolio, Treasury Bill Portfolio, Versatile Bond Portfolio and Aggressive Growth Portfolio incurred federal excise taxes of $820,580, $2,458, $10,297 and $1,200, respectively, which were imposed on four percent of each Portfolio’s undistributed income and capital gains, if any. Such tax reduced each Portfolio’s net assets; however, such undistributed income and capital gains were retained by each Portfolio to earn further interest, dividends and profits. The Fund’s Portfolios recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. The Fund’s Portfolios have analyzed their respective tax positions and have concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on tax returns previously filed for open tax years 2007 through 2009, or expected to be taken in each Portfolio’s 2010 tax return. The Fund’s Portfolios are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. Equalization The Fund follows the accounting practice of equalization, by which a portion of the proceeds from sales and a portion of the costs of redemptions of shares of capital stock are allocated to undistributed net investment income. The effect of this practice is to prevent the calculation of net investment income per share from being affected by sales or redemptions of shares in each Portfolio, and for periods of net issuances of shares, allows undistributed net investment income to exceed distributable investment company taxable income. Indemnifications The Fund indemnifies its officers and directors for certain liabilities that might arise from their performance of their duties for the Fund. Additionally, in the normal course of business, the Fund enters into contracts that contain a variety of representations and warranties which may provide general indemnifications. The Fund’s maximum exposure under these arrangements is unknown, as it involves future claims that may be made against the Fund under circumstances that have not occurred. 2. DISTRIBUTIONS TO SHAREHOLDERS On December9, 2009, the Fund’s Permanent Portfolio and Treasury Bill Portfolio paid ordinary income dividends per share of $.28 and $.38, respectively, to shareholders of record on December8, 2009. On December23, 2009, the Fund’s Versatile Bond Portfolio paid an ordinary income dividend per share of $.88 to shareholders of record on December22, 2009. The Fund’s Aggressive Growth Portfolio paid no ordinary income dividend during the year ended January31, 2010, and the Fund’s Portfolios paid no capital gain distributions during the year then ended. Continued on following page. 20 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. NOTES TO FINANCIAL STATEMENTS January31, 2010 The tax character of such dividends and distributions paid was as follows: Permanent Treasury Bill Versatile Bond Aggressive Growth Portfolio Portfolio Portfolio Portfolio Distributions paid from: Ordinary income $ 35,102,694 $ 267,922 $ 268,285 $ — Long-term capital gain † — $ 35,102,694 $ 267,922 $ 268,285 $ — † Capital gain distribution pursuant to Section852(b)(3) of the Code. On December3, 2008, the Fund’s Permanent Portfolio, Treasury Bill Portfolio and Aggressive Growth Portfolio made distributions to shareholders of record on December2, 2008 as follows: (i)Permanent Portfolio paid an ordinary income dividend per share of $.25, a short-term capital gain distribution per share of $.02 and a long-term capital gain distribution per share of $.02; (ii)Treasury Bill Portfolio paid an ordinary income dividend per share of $1.18; and (iii)Aggressive Growth Portfolio paid an ordinary income dividend per share of $.09, a long-term capital gain distribution per share of $11.77 and a return of capital distribution per share of $3.19. On December17, 2008, the Fund’s Versatile Bond Portfolio paid an ordinary income dividend per share of $1.79 to shareholders of record on December16, 2008. The Fund’s Treasury Bill Portfolio and Versatile Bond Portfolio paid no capital gain distributions during the year ended January31, 2009. The tax character of such dividends and distributions paid was as follows: Permanent Treasury Bill Versatile Bond Aggressive Growth Portfolio Portfolio Portfolio Portfolio Distributions paid from: Ordinary income $ 26,611,625 $ 1,453,846 $ 349,277 $ 29,783 Long-term capital gain † 2,313,030 — — 3,766,368 Return of capital — — — 1,020,292 $ 28,924,655 $ 1,453,846 $ 349,277 $ 4,816,443 † Capital gain distribution pursuant to Section852(b)(3) of the Code. Dividends to shareholders from net investment income and distributions to shareholders from realized gain on investments, if any, are recorded on the ex-dividend date. The amount of such dividends and distributions are determined in accordance with the Code which may differ from accounting principles generally accepted in the United States of America. These differences result primarily from different treatment of net investment income and realized gains on certain investment securities held by the Fund’s Portfolios. During the year ended January31, 2010: (i)the Fund’s Permanent Portfolio reclassified $8,594,236 from undistributed net investment income to paid-in capital and $105,571 from paid-in capital to accumulated net realized loss on foreign currency transactions; (ii)the Fund’s Treasury Bill Portfolio reclassified $2,696 from accumulated net realized gain on investments to undistributed net investment loss and $44,276 from paid-in capital to undistributed net investment loss; (iii)the Fund’s Versatile Bond Portfolio reclassified $75,271 from undistributed net investment income to paid-in capital; Continued on following page. 21 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. NOTES TO FINANCIAL STATEMENTS January31, 2010 and (iv)the Fund’s Aggressive Growth Portfolio reclassified $1,200 from paid-in capital to undistributed net investment income, to reflect such book and tax basis differences. As of January31, 2010, the components of distributable earnings on a tax basis were as follows: Permanent Treasury Bill Versatile Bond Aggressive Growth Portfolio Portfolio Portfolio Portfolio Distributable ordinary income $ 27,594,520 $ — $ 355,622 $ 40,057 Undistributed capital gain (loss) carryforwards (838,341 ) — (100,121 ) 35,161 Post October losses — — — (17,979 ) Unrealized appreciation (depreciation) on investments and foreign currencies 301,746,105 (5,021 ) 204,360 6,743,879 $ 328,502,284 $ (5,021 ) $ 459,861 $ 6,801,118 3. INVESTMENT ADVISER AND INVESTMENT ADVISORY CONTRACT Pacific Heights Asset Management, LLC (“Pacific Heights”) has served as the Fund’s investment adviser since May1, 2003 under an Investment Advisory Contract, dated November24, 2002 (“Contract”). In accordance with the terms of the Contract, Pacific Heights receives, before any waivers, annual investment advisory fees, which are calculated daily and paid monthly, based on the average daily net assets of each Portfolio of the Fund (“Advisory Fee”) as follows: (i)1 and 3/16ths of 1% of the first $200million of the Portfolio’s average daily net assets; (ii)7/8ths of 1% of the next $200million of the Portfolio’s average daily net assets; (iii)13/16ths of 1% of the next $200million of the Portfolio’s average daily net assets; and (iv)3/4ths of 1% of all of the Portfolio’s average daily net assets in excess of $600million. All fees and expenses payable by the Fund pursuant to the Contract and attributable only to one Portfolio are borne entirely by that Portfolio; all other fees and expenses are allocated among the Fund’s Portfolios in proportion to their net assets. Except for: (i)the Advisory Fee; (ii)all fees, costs and expenses relating to Fund investments, including brokerage commissions and interest on borrowings; (iii)all taxes payable by the Fund; (iv)the fees and expenses of the Fund’s directors; (v)the salary expense of the Fund’s officers (subject to the Waiver Agreement described below); and (vi)extraordinary expenses, as defined by the Contract, Pacific Heights pays or reimburses the Fund for substantially all of the Fund’s ordinary operating expenses out of its Advisory Fee. During the eleven months ended December31, 2009, Pacific Heights voluntarily agreed to waive portions of its Advisory Fee allocable to the Fund’s Treasury Bill Portfolio and Versatile Bond Portfolio to the extent that either Portfolio’s total Advisory Fee otherwise would exceed an annual rate of 11/16ths of 1%, in the case of the Treasury Bill Portfolio, or 13/16ths of 1%, in the case of the Versatile Bond Portfolio, of the respective Portfolio’s average daily net assets. Pursuant to an Advisory Fee Waiver and Expense Assumption Agreement, dated January1, 2010 (“Waiver Agreement”), effective January1, 2010 and until June1, 2011, Pacific Heights has agreed to waive portions of its Advisory Fee allocable to: (i)the Permanent Portfolio, such that the Advisory Fee paid by the Portfolio does not exceed an annual rate of .6875% of the Portfolio’s average daily net assets in excess of $6billion up to $8billion, .6600% of the Portfolio’s average daily net assets in excess of $8billion up to $10billion, .6400% of the Portfolio’s average daily net assets in excess of $10billion up to $15billion and .6200% of the Portfolio’s average daily net assets in excess of $15billion; (ii)the Treasury Bill Portfolio, such that the Advisory Fee paid by the Portfolio does not exceed an annual rate of .6875% of the Portfolio’s average daily net assets; and (iii)the Versatile Bond Portfolio, Continued on following page. 22 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. NOTES TO FINANCIAL STATEMENTS January31, 2010 such that the Advisory Fee paid by the Portfolio does not exceed an annual rate of .8125% of the Portfolio’s average daily net assets. Also, under the Waiver Agreement, Pacific Heights has agreed to pay the Fund’s officers’ salaries and expenses during the term of the Waiver Agreement. The Waiver Agreement may be terminated in writing by the Fund’s Board of Directors. Pacific Heights is a California limited liability company. Its manager and sole member, Michael J. Cuggino (also its President and Chief Executive Officer), is the President, Secretary and a director of the Fund and has been the portfolio manager of the Fund’s Portfolios since May1, 2003. In addition to the benefits that result from being the sole owner of Pacific Heights, Mr.Cuggino was paid $111,850 during the year ended January31, 2010 for his service as the President, Secretary and a director of the Fund. Annual Renewal of Investment Advisory Contract (Unaudited) The Contract was unanimously approved by the Fund’s Board of Directors (“Board”), including all of the Fund’s directors who are not “interested persons” of the Fund as defined under the 1940 Act (“Independent Directors”), at an “in person” meeting held on December4, 2009 (“Meeting”). Prior to the Meeting, the Board, including its Independent Directors, requested detailed information from Pacific Heights, an independent consultant retained by the Independent Directors to review the profitability of Pacific Heights (“Consultant”), Lipper, Inc., A Thomson Reuters Company (“Lipper”) and the Fund’s Chief Compliance Officer (“CCO”) regarding the Fund’s Portfolios. In preparation for consideration of the continuance of the Contract, the Board reviewed a variety of materials provided by Pacific Heights, the Consultant, Lipper and the CCO, including letters provided by Pacific Heights responding to requests from the Independent Directors for certain information pursuant to Section15(c) of the 1940 Act, a report and analysis of Pacific Heights’ profitability prepared by the Consultant and material prepared by Lipper and the CCO comparing the performance and expenses of the Fund’s Portfolios to other funds with similar investment objectives as the Fund’s Portfolios (“Peer Groups”), and information regarding the performance of the Fund’s Portfolios in comparison to relevant market indices. The Board also noted that the Independent Directors had met on a number of occasions during the past quarter to consider the Contract. In particular, the Independent Directors had met with the Consultant and received the Consultant’s report on the profitability of Pacific Heights. The Independent Directors had met and discussed the information included in the letters prepared by Pacific Heights that had responded to the requests from the Independent Directors for information pursuant to Section15(c) of the 1940 Act. The Independent Directors had also met and discussed certain possible revisions to the Advisory Fee and expense provisions of the Contract. Legal counsel to the Independent Directors attended each of these meetings and legal counsel to the Fund also attended certain of these meetings. The Board also reviewed the Advisory Fee payable by each of the Fund’s Portfolios under the Contract. In considering the Advisory Fee payable by each of the Fund’s Portfolios, the Board noted that the Portfolios operate under a unitary fee structure whereby most of the Portfolios’ ordinary operating expenses are paid by Pacific Heights out of its Advisory Fee rather than paid directly by the Portfolio. The Board noted the difficulty of comparing the Portfolios to non-unitary fee funds. The Board then reviewed the material prepared by Lipper and the CCO comparing each Portfolio’s Advisory Fee and overall expense ratio to its respective Peer Group. The Board, utilizing material prepared by Lipper, noted the following with respect to the “Actual Total Expenses” and the “Actual Management Fees” of the Fund’s Portfolios in each of their respective Peer Group’s Continued on following page. 23 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. NOTES TO FINANCIAL STATEMENTS January31, 2010 “Expense Group:” (i)for the Permanent Portfolio, its Actual Total Expenses were lower than the median and the lowest in its Peer Group, and its Actual Management Fees were equal to the median in its Peer Group; (ii)for the Treasury Bill Portfolio (after fee waivers), its Actual Total Expenses were equal to the median in its Peer Group, and its Actual Management Fees were higher than the median and the highest in its Peer Group; (iii)for the Versatile Bond Portfolio (after fee waivers), its Actual Total Expenses were slightly higher than the median in its Peer Group, and its Actual Management Fees were higher than the median and the highest in its Peer Group; and (iv)for the Aggressive Growth Portfolio, its Actual Total Expenses were slightly lower than the median in its Peer Group, and its Actual Management Fees were higher than the median in its Peer Group. The Board, utilizing material prepared by the CCO, noted the following with respect to the “Net Total Expenses” and the “Actual Management Fees” of the Fund’s Portfolios in each of their respective Peer Group’s “Expense Universe:” (i)for the Permanent Portfolio, its Net Total Expenses were lower than the median in its Peer Group, and its Actual Management Fees were higher than the median in its Peer Group; (ii)for the Treasury Bill Portfolio (after fee waivers), its Net Total Expenses were higher than the median in its Peer Group, and its Actual Management Fees were higher than the median and the highest in its Peer Group; (iii)for the Versatile Bond Portfolio (after fee waivers), its Net Total Expenses were higher than the median in its Peer Group, and its Actual Management Fees were equal to the median in its Peer Group; and (iv)for the Aggressive Growth Portfolio, its Net Total Expenses were lower than the median in its Peer Group, and its Actual Management Fees were higher than the median for its Peer Group. The Board noted the following with respect to the Lipper data and the material provided by the CCO: (1)given the Fund’s unitary fee structure, the Actual Management Fees of the Fund’s Portfolios were likely overstated as they included the payment of most fund operating expenses by Pacific Heights, a factor borne out by the fact that the “Actual Non-Management Expenses” in each of the Fund’s Portfolios were significantly less than the median in each Portfolio’s respective Peer Group; (2)with respect to the Treasury Bill Portfolio and Versatile Bond Portfolio, many of the funds in their respective Peer Groups were larger in size than those Portfolios; and (3)many of the funds in the Peer Groups were part of very large fund groups that benefited from such fund groups’ abilities to use economies of scale to lower expense ratios across their entire fund complexes. The Board also reviewed the short-term and long-term investment performance of each of the Fund’s Portfolios. As part of this review, the Board reviewed the material prepared by Lipper and the CCO, comparing the performance of each Portfolio to its respective Peer Group and benchmark index for the one-, three-, five- and ten-year periods ended June30, 2009. The Board, utilizing material prepared by Lipper, noted the following with respect to the “Total Return Performance” of the Fund’s Portfolios in each of their respective Peer Group’s “Performance Group” for the respective periods: (i)that the Permanent Portfolio’s Total Return Performance exceeded the average Total Return Performance of its Peer Group for each measurement period and exceeded its benchmark index for each measurement period; (ii)that the Treasury Bill Portfolio’s Total Return Performance exceeded the average Total Return Performance of its Peer Group and its benchmark index for the one-, three- and five-year measurement periods, but lagged for the ten-year measurement period; (iii)that the Versatile Bond Portfolio’s Total Return Performance exceeded the average Total Return Performance of its Peer Group for each measurement period and exceeded its benchmark index for the one-, three- and five-year measurement periods, but Continued on following page. 24 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. NOTES TO FINANCIAL STATEMENTS January31, 2010 lagged for the ten-year measurement period; and (iv)that the Aggressive Growth Portfolio’s Total Return Performance exceeded the average Total Return Performance of its Peer Group and its benchmark index for the one-, five- and ten-year measurement periods, but lagged for the three-year measurement period. The Board, utilizing material prepared by the CCO, noted the following with respect to the “Total Return Performance” of the Fund’s Portfolios in each of their respective Peer Group’s “Performance Universe” for the respective periods: (i)that the Permanent Portfolio’s Total Return Performance exceeded the average Total Return Performance of its Peer Group for the three-, five- and ten-year measurement periods, but lagged for the one-year measurement period; (ii)that the Treasury Bill Portfolio’s Total Return Performance exceeded the average Total Return Performance of its Peer Group for the one-, three- and five-year measurement periods, but lagged for the ten-year measurement period; (iii)that the Versatile Bond Portfolio’s Total Return Performance exceeded the average Total Return Performance of its Peer Group for the one-, three- and five-year measurement periods, but lagged for the ten-year measurement period; and (iv)that the Aggressive Growth Portfolio’s Total Return Performance exceeded the average Total Return Performance of its Peer Group for five- and ten-year measurement periods, but lagged for the one- and three-year measurement periods. The Board also considered the services provided by Pacific Heights under the Contract and received assurances from Pacific Heights that it had experienced no service issues, personnel problems or negative changes to its financial condition. The Board also discussed Pacific Heights’ disaster recovery and business continuity plans. The Board also considered the activities currently performed and services provided to the Fund by Mr.Cuggino, who is also the principal officer of Pacific Heights. In particular, the Board considered that Mr.Cuggino is thoroughly involved in the day-to-day operations of the Fund, including identifying and making suggestions as to proposed investments, including the purchase and sale thereof, coordinating and directing of operational matters, including arrangements with various service providers to the Fund, and providing substantial administration and oversight in connection with shareholder services. The Board also considered the extent to which economies of scale have been realized as the Fund’s Portfolios increase their assets under management. The Board noted that the Advisory Fee has breakpoints that provide for a reduction of the applicable investment advisory fee as assets increase. The Board also noted that the Permanent Portfolio continues to exceed the third breakpoint in its fee structure because its assets exceed the third threshold. The Board further considered that Pacific Heights had agreed to additional Advisory Fee waivers until June1, 2011 with respect to the Permanent Portfolio, Treasury Bill Portfolio and the Versatile Bond Portfolio, pursuant to the Waiver Agreement. The Board also considered that under the Waiver Agreement, Pacific Heights had agreed to pay the Fund’s officers’ salaries and expenses until June1, 2011. The Board also considered Pacific Heights’ profitability. The Board considered the report prepared by the Consultant concerning the profitability of Pacific Heights and the content of telephonic discussions the Independent Directors had with the Consultant on that subject. The Board also reviewed material prepared by Pacific Heights that compared Pacific Heights’ profitability for the six months ended June30, 2009 and the year ended December31, 2008 to that of certain publicly-traded investment advisers and that reflected Pacific Heights’ profitability by Portfolio for the six months ended June30, 2009 and the year ended December31, 2008. The Board considered the Continued on following page. 25 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. NOTES TO FINANCIAL STATEMENTS January31, 2010 methodology used by Pacific Heights to determine its profitability. The Board recognized that Pacific Heights should be entitled to earn a reasonable level of profit for services it provides to the Fund. Based on the foregoing, the Board considered the following factors and reached the following conclusions: a)the nature, quality and extent of the investment advisory, administrative and other services (including the placement of portfolio transactions) to be provided to the Fund by Pacific Heights, from which the Board concluded that such services would be comparable to those previously provided, and that Mr.Cuggino, by virtue of his experience with the Fund for over nineteen years, was qualified to provide such services, and that the personnel at Pacific Heights provide support for Mr.Cuggino in performing such duties; b)the operating expenses and expense ratios of the Fund’s Portfolios compared to their Peer Groups, from which the Board concluded that the expenses and expense ratios of the Fund’s Portfolios were comparable to their Peer Groups; c)the performance of the Fund’s Portfolios compared to their Peer Groups and market indices, from which the Board concluded that the Permanent Portfolio’s one-, three-, five- and ten-year performance generally exceeded the performance of its Peer Group and its relevant market index and the performance of the other Portfolios was satisfactory as compared to those Portfolios’ Peer Groups and market indices; d)the financial condition of Pacific Heights, from which the Board concluded that Pacific Heights has the financial ability to fulfill its commitment to the Fund under the Contract; e)the ability of Pacific Heights to continue providing investment advisory, administrative and other services (including placement of portfolio transactions) of the same character and at least the same quality as previously provided, from which the Board concluded that such services would be of the same character and at least the same quality as those previously provided, by virtue of Mr.Cuggino’s experience with the Fund for over nineteen years and the personnel at Pacific Heights; f)the extent to which economies of scale have been realized as the Fund’s Portfolios increase their assets under management, from which the Board concluded that the Fund’s Permanent Portfolio has achieved economies of scale that benefit shareholders, given that the Permanent Portfolio continues to exceed the third breakpoint in its fee structure because its assets exceed the third threshold and because additional economies will be realized pursuant to the new breakpoints that have been agreed to pursuant to the Waiver Agreement; g)the profitability of the Contract to Pacific Heights, from which the Board concluded that the profitability was fair and reasonable and sufficient for the financial stability of Pacific Heights;and h)the Advisory Fee payable by each of the Fund’s Portfolios, from which the Board concluded that the Advisory Fee payable by each of the Fund’s Portfolios was fair and reasonable. Based on the foregoing, the Board, including its Independent Directors, unanimously approved the continuance of the Contract. Continued on following page. 26 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. NOTES TO FINANCIAL STATEMENTS January31, 2010 4. PURCHASES AND SALES OF SECURITIES The following is a summary of purchases and sales of securities other than short-term securities for the year ended January31, 2010: Permanent Treasury Bill Versatile Bond Aggressive Growth Portfolio Portfolio Portfolio Portfolio Purchases $ 948,481,182 $ 133,150,252 $ 14,882,081 $ 818,287 Sales 323,488,174 169,302,739 11,020,310 1,083,025 5. NET UNREALIZED APPRECIATION (DEPRECIATION) OF INVESTMENTS The following is a summary of net unrealized appreciation (depreciation) of investments as of January31, 2010 for federal income tax purposes: Permanent Treasury Bill Versatile Bond Aggressive Growth Portfolio Portfolio Portfolio Portfolio Aggregate gross unrealized appreciation of investments with excess of value over tax cost: Investments in securities $ 175,065,524 $ — $ 207,702 $ 8,091,176 Investments other than securities 285,211,776 — — — 460,277,300 — 207,702 8,091,176 Aggregate gross unrealized depreciation of investments with excess of tax cost over value: Investments in securities (158,714,544 ) (5,021 ) (3,342 ) (1,347,297 ) Investments other than securities — (158,714,544 ) (5,021 ) (3,342 ) (1,347,297 ) Net unrealized appreciation (depreciation) of investments $ 301,562,756 $ (5,021 ) $ 204,360 $ 6,743,879 Continued on following page. 27 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. NOTES TO FINANCIAL STATEMENTS January31, 2010 6. CAPITAL STOCK TRANSACTIONS Transactions in shares of each Portfolio’s capital stock exclusive of amounts allocated to undistributed net investment income were as follows for the years ended. Permanent Portfolio Year Ended January31, 2010 Year Ended January31, 2009 Shares Dollars Shares Dollars Shares sold 68,855,433 $ 2,429,807,618 106,277,378 $ 3,742,769,872 Distributions reinvested 799,248 30,548,326 890,799 26,002,424 69,654,681 2,460,355,944 107,168,177 3,768,772,296 Shares redeemed (38,186,522 ) (1,294,632,740 ) (52,321,710 ) (1,713,965,700 ) Net increase 31,468,159 $ 1,165,723,204 54,846,467 $ 2,054,806,596 Treasury Bill Portfolio Year Ended January31, 2010 Year Ended January31, 2009 Shares Dollars Shares Dollars Shares sold 410,709 $ 27,344,145 1,369,079 $ 90,636,952 Distributions reinvested 3,792 257,181 20,242 1,341,204 414,501 27,601,326 1,389,321 91,978,156 Shares redeemed (985,664 ) (65,924,894 ) (848,122 ) (56,130,529 ) Net increase (decrease) (571,163 ) $ (38,323,568 ) 541,199 $ 35,847,627 Versatile Bond Portfolio Year Ended January31, 2010 Year Ended January31, 2009 Shares Dollars Shares Dollars Shares sold 223,145 $ 12,810,713 134,274 $ 7,555,135 Distributions reinvested 3,371 197,977 5,675 317,901 226,516 13,008,690 139,949 7,873,036 Shares redeemed (159,860 ) (9,258,938 ) (92,925 ) (5,215,252 ) Net increase 66,656 $ 3,749,752 47,024 $ 2,657,784 Aggressive Growth Portfolio Year Ended January31, 2010 Year Ended January31, 2009 Shares Dollars Shares Dollars Shares sold 113,567 $ 4,149,261 83,763 $ 4,502,553 Distributions reinvested — — 156,633 4,620,668 113,567 4,149,261 240,396 9,123,221 Shares redeemed (123,962 ) (4,450,381 ) (115,021 ) (6,149,219 ) Net increase (decrease) (10,395 ) $ (301,120 ) 125,375 $ 2,974,002 28 This page intentionally left blank. 29 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE PERMANENT PORTFOLIO Financial highlights for the Permanent Portfolio For each share of capital stock outstanding throughout each year: Year Ended Year Ended Year Ended Year Ended Year Ended January31, January31, January31, January31, January31, 2010 2009 2008 2007 2006 Net asset value, beginning of year $ 31.57 $ 36.99 $ 32.89 $ 30.12 $ 26.29 Income (loss) from investment operations: Net investment income (1)(2)(3) .37 .45 .46 .35 .12 Net realized and unrealized gain (loss) on investments and foreign currencies 6.40 (5.58 ) 3.98 2.73 3.96 Total income (loss) from investment operations 6.77 (5.13 ) 4.44 3.08 4.08 Less distributions from: Net investment income (.28 ) (.25 ) (.16 ) (.06 ) (.20 ) Net realized gain on investments — (.04 ) (.18 ) (.25 ) (.05 ) Total distributions (.28 ) (.29 ) (.34 ) (.31 ) (.25 ) Net asset value, end of year $ 38.06 $ 31.57 $ 36.99 $ 32.89 $ 30.12 Total return (4) 21.43% (13.82)% 13.53% 10.23% 15.57% Ratios / supplemental data: Net assets, end of year (in thousands) $ 5,083,251 $ 3,223,017 $ 1,747,058 $ 820,285 $ 382,025 Ratio of expenses to average net assets .82% .84% .95% 1.11% 1.35% Ratio of net investment income to average net assets (2)(3) 1.03% 1.31% 1.31% 1.10% .43% Portfolio turnover rate 12.78% 37.00% 37.46% 7.28% .73% (1) Net investment income is based on average net assets per share outstanding during the year. (2) The recording as other income of the receipt of disgorged funds had the effect of increasing net investment income per share and the ratio of net investment income to average net assets by $.03 and .08%, respectively, during the year ended January31, 2007. Without this other income, the net investment income per share would have been $.32 during the year then ended. (3) The recording as other income of the receipt of disgorged funds had the effect of increasing net investment income per share and the ratio of net investment income to average net assets by $.01 and .03%, respectively, during the year ended January31, 2008. Without this other income, the net investment income per share would have been $.45 during the year then ended. (4) Assumes reinvestment of all dividends and distributions, and deduction of all fees and expenses except the $35 one-time account start-up fee. See accompanying notes. 30 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE TREASURY BILL PORTFOLIO Financial highlights for the Treasury Bill Portfolio For each share of capital stock outstanding throughout each year: Year Ended Year Ended Year Ended Year Ended Year Ended January31, January31, January31, January31, January31, 2010 2009 2008 2007 2006 Net asset value, beginning of year $ 68.44 $ 69.02 $ 68.82 $ 67.50 $ 67.10 Income (loss) from investment operations: Net investment income (loss)(1)(2) (.26 ) .55 2.50 2.58 1.41 Net realized and unrealized gain (loss) on investments(3) (.05 ) .05 .24 .03 .02 Total income (loss) from investment operations (.31 ) .60 2.74 2.61 1.43 Less distributions from: Net investment income (.38 ) (1.18 ) (2.54 ) (1.29 ) (1.03 ) Total distributions (.38 ) (1.18 ) (2.54 ) (1.29 ) (1.03 ) Net asset value, end of year $ 67.75 $ 68.44 $ 69.02 $ 68.82 $ 67.50 Total return (4) (.44)% .87% 4.00% 3.88% 2.12% Ratios / supplemental data: Net assets, end of year (in thousands) $ 44,806 $ 84,347 $ 47,713 $ 46,962 $ 48,328 Ratio of expenses to average net assets (2) .71% .74% .88% .92% .92% Ratio of net investment income (loss) to average net assets (.37)% .80% 3.63% 3.79% 2.10% Portfolio turnover rate (5) —% —% —% —% —% (1) Net investment income (loss) is based on average net assets per share outstanding during the year. (2) Due to the waiver of investment advisory fees, the ratio of expenses to average net assets was reduced by .50% for the year ended January31, 2010 and .50%, .50%, .50% and .50% for the years ended January31, 2009, 2008, 2007 and 2006, respectively. Without this waiver, the net investment income or loss per share would have been ($.60) for the year ended January31, 2010 and $.20, $2.16, $2.24 and $1.08 for the years then ended. (3) Per share net realized and unrealized gains or losses on investments may not correspond with the change in aggregate unrealized gains and losses in the Portfolio’s securities because of the timing of sales and repurchases of the Portfolio’s shares in relation to fluctuating market values for the Portfolio. (4) Assumes reinvestment of all dividends and distributions, and deduction of all fees and expenses except the $35 one-time account start-up fee. (5) Portfolio turnover rate is not applicable since the Portfolio only invested in securities with maturities of one year or less. See accompanying notes. 31 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE VERSATILE BOND PORTFOLIO Financial highlights for the Versatile Bond Portfolio For each share of capital stock outstanding throughout each year: Year Ended Year Ended Year Ended Year Ended Year Ended January31, January31, January31, January31, January31, 2010 2009 2008 2007 2006 Net asset value, beginning of year $ 59.39 $ 60.02 $ 58.89 $ 57.42 $ 57.01 Income from investment operations: Net investment income (1)(2) 1.20 1.69 2.36 1.93 1.01 Net realized and unrealized gain (loss) on investments (3) .69 (.53 ) .49 .24 .15 Total income from investment operations 1.89 1.16 2.85 2.17 1.16 Less distributions from: Net investment income (.88 ) (1.79 ) (1.72 ) (.70 ) (.74 ) Net realized gain on investments — (.01 ) Total distributions (.88 ) (1.79 ) (1.72 ) (.70 ) (.75 ) Net asset value, end of year $ 60.40 $ 59.39 $ 60.02 $ 58.89 $ 57.42 Total return (4) 3.18% 1.98% 4.87% 3.78% 2.04% Ratios / supplemental data: Net assets, end of year (in thousands) $ 18,087 $ 13,827 $ 11,152 $ 12,307 $ 18,509 Ratio of expenses to average net assets(2) .88% .89% 1.02% .97% .95% Ratio of net investment income to average net assets 1.98% 2.84% 3.96% 3.33% 1.76% Portfolio turnover rate 61.18% 88.01% 74.72% 78.90% 50.09% (1) Net investment income is based on average net assets per share outstanding during the year. (2) Due to the waiver of investment advisory fees, the ratio of expenses to average net assets was reduced by .38% for the year ended January31, 2010 and .37%, .37%, .37% and .37% for the years ended January31, 2009, 2008, 2007 and 2006, respectively. Without this waiver, the net investment income per share would have been $.97 for the year ended January31, 2010 and $1.47, $2.13, $1.72 and $.80 for the years then ended. (3) Per share net realized and unrealized gains or losses on investments may not correspond with the change in aggregate unrealized gains and losses in the Portfolio’s securities because of the timing of sales and repurchases of the Portfolio’s shares in relation to fluctuating market values for the Portfolio. (4) Assumes reinvestment of all dividends and distributions, and deduction of all fees and expenses except the $35 one-time account start-up fee. See accompanying notes. 32 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE AGGRESSIVE GROWTH PORTFOLIO Financial highlights for the Aggressive Growth Portfolio For each share of capital stock outstanding throughout each year: Year Ended Year Ended Year Ended Year Ended Year Ended January31, January31, January31, January31, January31, 2010 2009 2008 2007 2006 Net asset value, beginning of year $ 29.53 $ 74.31 $ 86.09 $ 110.71 $ 86.11 Income (loss) from investment operations: Net investment income (loss) (1) .08 .03 (.08 ) (.42 ) (.11 ) Net realized and unrealized gain (loss) on investments 10.19 (29.76 ) (2.83 ) 7.83 25.61 Total income (loss) from investment operations 10.27 (29.73 ) (2.91 ) 7.41 25.50 Less distributions from: Net investment income — (.09 ) — (.10 ) — Net realized gain on investments — (11.54 ) (8.87 ) (31.93 ) (.90 ) Distribution in excess — (.23 ) — — — Return of capital — (3.19 ) — — — Total distributions — (15.05 ) (8.87 ) (32.03 ) (.90 ) Net asset value, end of year $ 39.80 $ 29.53 $ 74.31 $ 86.09 $ 110.71 Total return (2) 34.78% (39.97)% (4.14)% 7.05% 29.64% Ratios / supplemental data: Net assets, end of year (in thousands) $ 18,436 $ 13,986 $ 25,878 $ 31,476 $ 52,125 Ratio of expenses to average net assets 1.21% 1.20% 1.39% 1.34% 1.41% Ratio of net investment income (loss) to average net assets .23% .07% (.10)% (.43)% (.11)% Portfolio turnover rate 4.92% 3.44% 9.16% 1.97% 10.41% (1) Net investment income (loss) is based on average net assets per share outstanding during the year. (2) Assumes reinvestment of all dividends and distributions, and deduction of all fees and expenses except the $35 one-time account start-up fee. See accompanying notes. 33 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE PERMANENT PORTFOLIO Ten Years Ended January31, 2010 (Unaudited) * The Citigroup 3-Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full faith-and-credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. You cannot invest directly in an index. Returns shown for the Citigroup 3-Month U.S. Treasury Bill Index reflect reinvested interest as applicable, but do not reflect a deduction for fees, expenses or taxes. Past performance does not guarantee future results. The graph does not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or on the redemption of Portfolio shares. See page38 for explanation of graphs and additional performance information. 34 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE TREASURY BILL PORTFOLIO Ten Years Ended January31, 2010 (Unaudited) * The Citigroup 3-Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full faith-and-credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. You cannot invest directly in an index. Returns shown for the Citigroup 3-Month U.S. Treasury Bill Index reflect reinvested interest as applicable, but do not reflect a deduction for fees, expenses or taxes. Past performance does not guarantee future results. The graph does not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or on the redemption of Portfolio shares. See page38 for explanation of graphs and additional performance information. 35 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE VERSATILE BOND PORTFOLIO Ten Years Ended January31, 2010 (Unaudited) * The Citigroup AAA/AA 1-3 Year Corporate Bond Index is a component of the Citigroup Broad Investment-Grade (BIG) Bond Index. It is market-capitalization weighted and includes bonds rated AAA or AA by Standard& Poor’s, a division of The McGraw-Hill Companies, Inc. (“Standard& Poor’s”), or Moody’s Investor Services, Inc. (“Moody’s”) with maturities of one to three years and a minimum amount outstanding of $100 million. You cannot invest directly in an index. Returns shown for the Citigroup AAA/AA 1-3Year Corporate Bond Index reflect reinvested interest as applicable, but do not reflect a deduction for fees, expenses or taxes. Past performance does not guarantee future results. The graph does not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or on the redemption of Portfolio shares. See page38 for explanation of graphs and additional performance information. 36 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. THE AGGRESSIVE GROWTH PORTFOLIO Ten Years Ended January31, 2010 (Unaudited) * The Dow Jones Industrial Average is an average of the stock prices of thirty large companies and represents a widely recognized unmanaged portfolio of common stocks. The Standard& Poor’s500 Composite Stock Index is a market-capitalization weighted index of common stocks and also represents an unmanaged portfolio. You cannot invest directly in an index. Returns shown for the Dow Jones Industrial Average and the Standard& Poor’s500 Composite Stock Index reflect reinvested dividends as applicable, but do not reflect a deduction for fees, expenses or taxes. Past performance does not guarantee future results. The graph does not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or on the redemption of Portfolio shares. See page38 for explanation of graphs and additional performance information. 37 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. AVERAGE ANNUAL TOTAL RETURNS For Periods Ended January31, 2010 (Unaudited) The graphs on pages34 through 37 compare the initial account values and subsequent account values at the end of each of the most recently completed ten fiscal years of the Fund’s Permanent Portfolio, Treasury Bill Portfolio, Versatile Bond Portfolio and Aggressive Growth Portfolio, assuming a hypothetical $10,000 investment in each Portfolio at the beginning of the first fiscal year and reinvestment of all dividends and distributions, without the deduction of taxes, to a $10,000 investment over the same years in comparable broad-based securities market indices. The tables below show each of the Fund’s Portfolio’s average annual total returns for the periods indicated, assuming reinvestment of all dividends and other distributions, and deduction of all fees and expenses except the $35 one-time account start-up fee. If such fee were reflected, the returns would be less than those shown. Returns for the Fund’s Treasury Bill Portfolio and Versatile Bond Portfolio reflect fee waivers in effect. In the absence of such fee waivers, total return would be reduced. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. In particular, after-tax returns are not relevant to investors who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Performance data shown below for each of the Fund’s Portfolios represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Investment performance, current to the most recent month-end, may be lower or higher than the performance shown below, and can be obtained by calling the Fund’s Shareholder Services Office at (800)531-5142. Investments in the Fund’s Portfolios are not insured or guaranteed by the Federal Deposit Insurance Corporation or other government agency. It is therefore possible to lose money by investing in the Fund’s Portfolios. Average Annual Total Returns Through January31, 2010 Since 1Year 3Years 5Years 10Years 15Years Inception Permanent Portfolio (Since 12/1/82) (1)(2)(3) Return before taxes 21.43% 5.91% 8.64% 9.85% 8.17% 6.45% Return after taxes on distributions 21.16% 5.66% 8.40% 9.40% 7.48% 5.89% Return after taxes on distributions and sale of Portfolio shares 13.96% 4.94% 7.39% 8.51% 6.88% 5.51% Citigroup 3-Month U.S. Treasury Bill Index (5)(6) .15% 2.07% 2.84% 2.79% 3.59% 4.91% Treasury Bill Portfolio (Since 5/26/87) (1)(3)(4) Return before taxes -.44% 1.46% 2.07% 1.97% 2.69% 3.43% Return after taxes on distributions -.63% .77% 1.54% 1.30% 1.75% 2.66% Return after taxes on distributions and sale of Portfolio shares -.29% .85% 1.52% 1.30% 1.73% 2.53% Citigroup 3-Month U.S. Treasury Bill Index (5)(6) .15% 2.07% 2.84% 2.79% 3.59% 4.30% Versatile Bond Portfolio (Since 9/27/91) (3)(4) Return before taxes 3.18% 3.34% 3.17% 3.22% 3.78% 3.81% Return after taxes on distributions 2.66% 2.47% 2.47% 2.20% 2.61% 2.77% Return after taxes on distributions and sale of Portfolio shares 2.07% 2.34% 2.30% 2.16% 2.54% 2.66% Citigroup AAA/AA 1-3Year Corporate Index (5)(7) 4.68% 5.26% 4.49% 5.28% 5.73% 5.78% Aggressive Growth Portfolio (Since 1/2/90) (1)(3) Return before taxes 34.78% -8.12% 1.48% 2.49% 9.16% 9.43% Return after taxes on distributions 34.78% -9.81% -.50% 1.13% 8.01% 8.50% Return after taxes on distributions and sale of Portfolio shares 22.61% -6.94% 1.38% 2.03% 8.09% 8.48% Dow Jones Industrial Average (5)(8) 29.83% -4.65% 1.79% 1.45% 8.97% 9.16% Standard& Poor’s 500 Composite Stock Index (5)(9) 33.14% -7.24% .18% -.80% 7.60% 7.80% See following page for footnote explanations. 38 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. AVERAGE ANNUAL TOTAL RETURNS For Periods Ended January31, 2010 (Unaudited) (1) Returns reflect other income recorded during the year ended January31, 2005 related to the Fund’s Board of Director’s determination that previously advanced legal expenses be repaid. (2) Returns reflect other income recorded during the years ended January31, 2007 and January31, 2008 related to the receipt of disgorged funds. (3) Returns before taxes do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or on the redemption of Portfolio shares. (4) The thirty-day SEC standardized yield on the Fund’s Treasury Bill Portfolio and Versatile Bond Portfolio for the thirty days ended January31, 2010, calculated for each Portfolio by dividing the net investment income per share earned during the specified thirty-day period by the net asset value per share on the last day of the period and annualizing the resulting figure, and assuming reinvestment of all dividends and other distributions, and deduction of all fees and expenses except the $35 one-time account start-up fee, was -.09% and .03%, respectively. (5) Returns reflect reinvested interest, dividends and other distributions as applicable, but do not reflect a deduction for fees, expenses or taxes. You cannot invest directly in an index. (6) The Citigroup 3-Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full faith-and-credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. (7) The Citigroup AAA/AA 1-3 Year Corporate Bond Index is a component of the Citigroup Broad Investment-Grade (BIG) Bond Index. It is market-capitalization weighted and includes bonds rated AAA or AA by Standard& Poor’s or Moody’s with maturities of one to three years and a minimum amount outstanding of $100 million. (8) The Dow Jones Industrial Average is an average of the stock prices of thirty large companies and represents a widely recognized unmanaged portfolio of common stocks. (9) The Standard& Poor’s500 Composite Stock Index is a market-capitalization weighted index of common stocks and represents an unmanaged portfolio of common stocks. See pages40-43 for Portfolio specific risks 39 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS THE PERMANENT PORTFOLIO Year Ended January31, 2010 (Unaudited) The Permanent Portfolio’s investment objective is to preserve and increase the purchasing power of its shares over the long term. The Portfolio invests fixed target percentages of its net assets in gold, silver, Swiss franc assets, stocks of real estate and natural resource companies, aggressive growth stocks and dollar assets, such as U.S.Treasury securities and short-term corporate bonds. During the year ended January31, 2010, the Portfolio achieved a total return of 21.43%, net of expenses to average net assets of .82%, as compared to .15% for the Citigroup 3-Month U.S.Treasury Bill Index and to an inflation rate as measured by the change in the Consumer Price Index (“CPI”) of 2.60% over the same period. The Portfolio’s return during the year then ended was largely due to the Portfolio experiencing appreciation in each of its six asset classes, including primarily, its holdings of gold and silver, its shares of real estate investment trusts, the stocks of U.S.and foreign natural resource companies and aggressive growth stocks. Such gains easily out-paced the returns on short-term U.S.Treasury securities and the rate of inflation during the period. Neither the Citigroup 3-Month U.S.Treasury Bill Index return nor the CPI reflect a deduction for fees, expenses or taxes. Mutual fund investing involves risk; loss of principal is possible. The Permanent Portfolio invests in foreign securities, which will involve greater volatility and political, economic and currency risks and differences in accounting methods. The Portfolio will be affected by changes in the prices of gold, silver and U.S. and foreign real estate and natural resource company stocks. The following pie chart shows the Permanent Portfolio’s investment holdings by asset class, as a percentage of total net assets as of January31, 2010. Allocations are subject to change and should not be considered a recommendation to buy or sell any security within a sector. 40 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS THE TREASURY BILL PORTFOLIO Year Ended January31, 2010 (Unaudited) The Treasury Bill Portfolio’s investment objective is to achieve high current income, consistent with safety and liquidity of principal. The Portfolio invests in short-term U.S.Treasury securities and ordinarily maintains an average maturity of between sixty and ninety days. During the year ended January31, 2010, the Portfolio achieved a total return of −.44%, net of expenses to average net assets of .71%, as compared to .15% for the Citigroup 3-Month U.S.Treasury Bill Index over the same period. The Portfolio’s return during the year then ended was primarily due to the very low investment returns available on short-term U.S.Treasury securities which were more than offset by the Portfolio’s expenses during the period. The Citigroup 3-Month U.S.Treasury Bill Index does not reflect a deduction for fees, expenses or taxes. Mutual fund investing involves risk; loss of principal is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The following pie chart shows the Treasury Bill Portfolio’s investment holdings by days to maturity, as a percentage of total net assets as of January31, 2010. Allocations are subject to change and should not be considered a recommendation to buy or sell any security within a sector. 41 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS THE VERSATILE BOND PORTFOLIO Year Ended January31, 2010 (Unaudited) The Versatile Bond Portfolio’s investment objective is to achieve high current income, while limiting risk to principal. The Portfolio invests at least 80% of its assets in a diversified portfolio of short-term corporate bonds rated “A” or higher by Standard& Poor’s with a remaining maturity of twenty-four months or less. During the year ended January31, 2010, the Portfolio achieved a total return of 3.18%, net of expenses to average net assets of .88%, as compared to 4.68% for the Citigroup AAA/AA 1-3Year Corporate Bond Index over the same period. The Portfolio’s return during the year then ended was primarily due to the Portfolio’s shorter average maturity than the average maturity of the Citigroup AAA/AA 1-3Year Corporate Bond Index, thereby resulting in lower investment returns available on such short-term corporate bonds, and the Portfolio’s expenses during the period. The Citigroup AAA/AA 1-3Year Corporate Bond Index does not reflect a deduction for fees, expenses or taxes. Mutual fund investing involves risk; loss of principal is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The following pie chart shows the Versatile Bond Portfolio’s investment holdings by Standard& Poor’s credit rating, as a percentage of total net assets as of January31, 2010. Allocations are subject to change and should not be considered a recommendation to buy or sell any security within a sector. 42 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS THE AGGRESSIVE GROWTH PORTFOLIO Year Ended January31, 2010 (Unaudited) The Aggressive Growth Portfolio’s investment objective is to achieve high, long-term appreciation in the value of its shares. The Portfolio is fully invested at all times in a diversified portfolio of domestic stocks and stock warrants selected for high profit potential. During the year ended January31, 2010, the Portfolio achieved a total return of 34.78%, net of expenses to average net assets of 1.21%, as compared to 29.83% for the Dow Jones Industrial Average and 33.14% for the Standard& Poor’s 500 Composite Stock Index over the same period. The Portfolio’s return during the year then ended was primarily due to the Portfolio’s investment selection and the timing of purchases and sales of those investments in relation to fluctuating market values relative to the aforementioned indices. Neither the Dow Jones Industrial Average nor the Standard& Poor’s 500 Composite Stock Index reflect a deduction for fees, expenses or taxes. Mutual fund investing involves risk; loss of principal is possible. The Aggressive Growth Portfolio’s stock market investments may appreciate in value more rapidly than the overall stock market, but they are also subject to greater risk, especially during periods when the prices of U.S. stock market investments in general are declining. The Portfolio also invests in smaller companies which will involve additional risks, such as limited liquidity and greater volatility. The following pie chart shows the Aggressive Growth Portfolio’s investment holdings by industry sector, as a percentage of total net assets as of January31, 2010. Allocations are subject to change and should not be considered a recommendation to buy or sell any security within a sector. 43 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. EXPENSE EXAMPLES Six Months Ended January31, 2010 (Unaudited) Expense Examples As a shareholder in one or more of the Fund’s Portfolios, you incur two types of costs: (1)transaction costs, including the $35 one-time account start-up fee; and (2)ongoing costs, including management fees and other Portfolio expenses. The Examples on the following page are intended to help you understand your ongoing costs (in dollars) of investing in the Fund’s Portfolios and to compare these costs with the ongoing costs of investing in other mutual funds. These Examples are based on an investment of $1,000 invested at July31, 2009 and held for the entire six months ended January31, 2010. Actual Expenses The first line of each of the tables on the following page provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the six months ended January31, 2010. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,0008.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Six Months Ended January31, 2010” to estimate the expenses you paid on your account during the six months ended January31, 2010. Hypothetical Example for Comparison Purposes The second line of each of the tables on the following page provides information about hypothetical account values and hypothetical expenses based on each Portfolio’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which are not the Fund’s Portfolios’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the six months ended January31, 2010. You may use this information to compare the ongoing costs of investing in the Fund’s Portfolios and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as the $35 one-time account start-up fee. Therefore, the second line of the tables are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs, including the $35 one-time account start-up fee, were included, your costs would have been higher. Continued on following page. 44 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. EXPENSE EXAMPLES Six Months Ended January31, 2010 (Unaudited) Expenses Paid* Beginning Ending During Six Account Value Account Value Months Ended July31, 2009 January31, 2010 January31, 2010 PERMANENT PORTFOLIO Actual $ 1,000.00 $ 1,084.80 $ 4.31 Hypothetical (5% return before expenses) 1,000.00 1,021.07 4.18 TREASURY BILL PORTFOLIO Actual 1,000.00 997.70 3.58 Hypothetical (5% return before expenses) 1,000.00 1,021.63 3.62 VERSATILE BOND PORTFOLIO Actual 1,000.00 1,008.90 4.71 Hypothetical (5% return before expenses) 1,000.00 1,020.52 4.74 AGGRESSIVE GROWTH PORTFOLIO Actual 1,000.00 1,050.40 6.46 Hypothetical (5% return before expenses) 1,000.00 1,018.90 6.36 * Expenses are equal to the Permanent Portfolio’s annualized expense ratio of .82%, the Treasury Bill Portfolio’s annualized expense ratio of .71%, the Versatile Bond Portfolio’s annualized expense ratio of .93% and the Aggressive Growth Portfolio’s annualized expense ratio of 1.25%, respectively, multiplied by the applicable Portfolio’s average account value over the period, multiplied by 184/365 (to reflect the one-half year period ended January31, 2010). 45 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. OTHER INFORMATION (Unaudited) Proxy Voting The Fund’s Portfolios vote proxies relating to their portfolio securities in accordance with the Fund’s Proxy Voting Policies and Procedures. A copy of the Fund’s Proxy Voting Policies and Procedures as well as information regarding how each of the Fund’s Portfolios voted such proxies during the twelve-month period ended June30, 2009 is available, without charge and upon request, by writing or calling the Fund’s Shareholder Services Office at (800)531-5142, or by accessing the SEC’s website at http://www.sec.gov. Quarterly Holdings Each of the Fund’s Portfolios files its complete schedule of portfolio holdings for its first and third quarters of each fiscal year on the Fund’s FormN-Q. The Fund’s FormN-Qs for such periods, beginning with the quarter ended October31, 2004, are available on the SEC’s website at http://www.sec.gov. The Fund’s FormN-Qs may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling the SEC at (800)SEC-0330. 46 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. DIRECTORS AND OFFICERS (Unaudited) All of the Fund’s directors and officers may be reached c/o Permanent Portfolio Family of Funds, Inc., 600Montgomery Street, 27thFloor, San Francisco, California 94111. No director or officer has any family relationship with another and each of the Fund’s directors will hold office until the Fund’s next special meeting of shareholders and until their successors have been duly elected and qualified, or until their earlier resignation, removal or disqualification. The Fund’s officers are elected annually by the Fund’s Board of Directors and each officer holds office until their successor has been duly elected and qualified, or until their earlier resignation, removal or disqualification. The principal occupation(s) of the Fund’s directors and officers are listed below. The Fund’s Statement of Additional Information includes additional information regarding the Fund’s directors and officers and is available, without charge and upon request, by writing or calling the Fund’s Shareholder Services Office at (800)531-5142. DAVID P. BERGLAND Director age 74 Member of the State Bar of California, formerly a sole practitioner specializing in business litigation in Costa Mesa, California, now retired from the active practice of law. Mr.Bergland is also a writer, lecturer, publisher and a former Adjunct Professor of Law at Western State University College of Law in Irvine, California. Mr. Bergland has served as a director of the Fund since 1992 and oversees all four of the Fund’s Portfolios. HUGH A. BUTLER Director age 57 Now retired, Mr.Butler was formerly Executive Vice President from 2004 through 2006 of the Credit Union Services Division of Fidelity National Information Services, Inc. (formerly Fidelity Information Systems), a publicly-traded provider of software, outsourcing and information technology consulting for the financial services and mortgage industries, majority-owned by Fidelity National, Inc. Previously, Mr.Butler was Chief Executive Officer and Founder of Computer Consultants Corporation, an information systems consulting firm to financial institutions, in Salt Lake City, Utah. Mr.Butler has served as a director of the Fund since 1996 and oversees all four of the Fund’s Portfolios. ROGER DOEBKE Director age 70 President, Simplex Realty Services, Inc., a commercial real estate acquisition, development and property management firm located in Orange County, California since 1993. Mr.Doebke has served as a director of the Fund since 2004 and oversees all four of the Fund’s Portfolios. MICHAEL J. CUGGINO* Chairman, President, Secretary & Director age 47 A Certified Public Accountant, Mr.Cuggino has served as Chairman of the Board and President of the Fund since 2003, as Treasurer of the Fund from 1993 through 2007, as Secretary of the Fund since 2006 and as a director of the Fund since 1998. He is the manager and sole member (also its President and Chief Executive Officer) of the Fund’s investment adviser. Mr.Cuggino oversees all four of the Fund’s Portfolios. JAMES H. ANDREWS* Treasurer age 55 Mr.Andrews has served as Treasurer of the Fund since 2007 and previously served as Assistant Treasurer of the Fund from 2006 to 2007. He has also served as Director of Finance of the Fund’s investment adviser since 2006. Previously, Mr.Andrews was employed in various financial, investment and operational capacities at Blum Capital Partners LP, an investment management firm located in San Francisco, California from 1994 through 2005. ANDREW B. ROGERS
